DETAILED ACTION
This Office Action is in response to the amendment filed on January 29, 2021. Claims 1, 5-6, 8, 14-15, 17-25, and 27-31 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 5, 14-15, 19-21, 24-25, and 29-30 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received January 29, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose that the first mode in the MPM list is often more probable, or comparable to, the remaining MPMs and thus a flag is used to indicate whether the first mode in the MPM list is selected as the intra prediction mode of the current block and that each intra prediction mode in the MPM list is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode. This language corresponds to the newly amended language of claims 1, 15, 20, and 25. Applicant also argues that the cited prior art fails to disclose that the context encoding a bin of a mode index depends only on the mode index itself, without depending on the neighboring intra modes. This language corresponds to the newly amended language of claim 30.
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how newly added references read on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, 17, 20, 22, 25, 27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0169752 (“Rath”), which corresponds to a foreign application filed May 4, 2017, in view of the level of skill in the art.
With respect to claim 20, Rath discloses the invention substantially as claimed, including 
An apparatus for video decoding, comprising at least a memory and one or more processors (see Abstract, Figs. 3 and 14, items 300 and 1430, ¶¶6, 18, 51, 123-128, showing and describing a decoder, i.e., apparatus for video decoding, what may be implemented in a processor for executing software stored in memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see Figs. 5 and 13, item 1305, ¶¶41, 46, 104, describing obtaining a MPM set constructed from the prediction modes of the top and left intra coded CUs, the planar mode, the DC mode, and the directly vertical mode, i.e., based on an intra prediction mode of a spatial neighbor block of said current block or a pre-defined intra prediction mode);
decode a syntax flag that indicates whether an intra prediction mode, for said current block, corresponds to the first mode in said list of intra mode candidates, said list exclusive of the first mode including a plurality of intra prediction modes (see ¶¶44, 66-67, 102, 105, Table 3, describing decoding a single bit that indicates that the intra prediction mode of the current block equals an intra prediction mode in the list and a single bit, e.g., ‘0’, that indicates that the intra prediction mode of the current block is equal to MPM0, i.e., corresponds to the first mode in said list of intra mode candidates – Examiner notes that as can be seen in Table 3, exclusive of MPM0, this list includes a plurality of prediction modes, e.g., MPM1-MPM2);
in the case said syntax flag indicates that said intra prediction mode for said current block is the first mode in said list of intra mode candidates, determining the first mode in said list of intra mode candidates as said intra prediction mode (see citations and arguments with respect to element above, describing that where a ‘0’ is sent to indicate that the prediction mode for the current block is the first mode in the list of intra mode candidates, then the first mode in the list is the intra prediction mode of the current block);
otherwise, in the case said syntax flag indicates that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates:
in the case said intra prediction mode belongs to said list exclusive of the first mode, decode a syntax element that indicates an index into said list exclusive of the first mode, and determine said intra prediction mode based on said index (see citations and arguments with respect to decoding element above and Fig. 13, item 1390, describing that, when a ‘0’ is not sent, i.e., the syntax flag indicates that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates, but belongs to one of the other modes in the MPM list, then syntax that indicates an index into said list exclusive of the first mode (e.g., 10, 110), is sent and the mode of the current block is predicted based on that index); and
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first mode, decoding another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes, and determining said intra prediction mode based on said another index (see citations and arguments with respect to decoding element above and Fig. 13, item 1365, 1370, ¶¶67, 103, 106, describing that, when a ‘0’ is not sent, i.e., the syntax flag indicates that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates, and the intra prediction mode does not belong to the MPM list, another index of 4-bit fixed length code may be decoded into a set of remaining modes excluding the MPM list, and the intra prediction mode of the current block is determined based on that remaining mode index); and 
decode said current block responsive to said determined intra prediction mode (see Fig. 13, items 1380, 1385, 1395, ¶¶44, 66-67, 105-107, describing that the current CU/block is decoded responsive to its intra prediction mode).
Rath does not explicitly call its 1 bit for indicating whether the current block’s intra prediction mode is equal to MPM0 a “flag”. However, it is clear from Table 3 and the description (see above) that if the current mode is equal to MPM0 a single bit is sent, e.g., ‘0’. One of ordinary skill in the art at the time of the filing would have understood that syntax having 1 bit of binary data (e.g., 0) that acts as an indicator to the system is a “flag” (see, e.g., U.S. Patent Publication No. 2020/0099928 ¶226, defining information having a 1-bit data amount as a ‘flag’, see also Techopedia (https://www.techopedia.com/definition/3796/flag (dated 2012; accessed 2/16/2021) definition of ‘flag’). Accordingly, to such a person modifying the MPM0 indicator to be called a “flag” would have been obvious to one of ordinary skill in the art at the time of filing.
With respect to claim 22, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. Rath additionally discloses: 
wherein the first mode corresponds to a planar intra prediction mode (see Fig. 12, item 1210, ¶13, describing that the MPM set may include a planar mode, i.e., the first mode may correspond to a planar intra prediction mode). 
With respect to claim 25, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. Rath additionally discloses:
An apparatus for video encoding, comprising at least a memory and one or more processors (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 1, item 100, ¶¶5, 16, 30, showing and describing an encoder, i.e., apparatus for video encoding, what may be implemented in a processor for executing software stored in memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 12, item 1205, ¶¶102-103, describing that the encoder may obtain an MPM list of intra mode candidates that are spatial neighbors of the current block or pre-defined intra prediction modes as intra prediction modes for the current block);
access an intra prediction mode and said list of intra mode candidates, for said current block (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 12, item 1220, ¶¶102-103, describing that the encoder checks to see if the selected intra prediction mode is in the MPM list, i.e., accesses an intra prediction mode and the intra mode candidates for said current block);
encode a syntax flag that indicates whether said intra prediction mode corresponds to the first mode in said list, said list exclusive of the first mode including a plurality of intra prediction modes (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 12, items 1235-1245, ¶¶44, 66, Table 3, 102, describing that the encoder encodes a syntax flag that indicates whether the current block’s intra prediction mode corresponds to MPM0, i.e., a syntax flag that indicates whether said intra prediction mode corresponds to the first mode in said list, and that the list exclusive of MPM0 includes a plurality of intra prediction modes);
responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates 
in case said intra prediction mode belongs to said list exclusive of the first mode, encode a syntax element that indicates an index into said list exclusive of the first mode (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 12, item 1245, ¶¶44, 66, Table 3, 102, describing that where the current block’s intra prediction mode is in the list but is not MPM0, a multi-bit index is sent indicating the prediction mode in the list that is equal to the current mode, e.g., MPM1 or MPM2), 
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first mode, encode another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes (see citations and arguments with respect to corresponding element of claim 20 above and Fig. 12, items 1230-1285, ¶¶67, 103, describing that where the intra prediction mode of the current block does not belong to MPM0 or the remainder of the list, a remaining mode index is sent to a set of remaining modes); and
encode prediction residuals of said current block responsive to said accessed intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above and ¶¶2, 34, 48, 101, 103, describing that the prediction residuals of the current block when coded in the appropriate intra prediction mode are encoded).
With respect to claim 27, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 25. Rath additionally discloses:  
wherein the first mode corresponds to a planar intra prediction mode (see citations and arguments with respect to claims 20 and 22 above). 
With respect to claim 30, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. Rath additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending only on said mode index itself (see ¶¶66-67 and Table 3, describing that the mode index in the list, if it belongs to the MPM set (e.g., index 0, 1, 2) then it is signaled and decoded using truncated unary code, but if the mode does not belong to the MPM set but is part of the selected remaining set, then it is signaled/decoded using 4-bit fixed length, and if it is not part of the MPM or selected remaining sets, it is signaled/decoded as truncated binary, i.e., the context depends only on the mode index itself). 
With respect to claim 31, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. Rath additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending on at least one of a shape and size of said current block (see citations and arguments with respect to claim 30 above and ¶¶68-69, describing that in another embodiment, the system may order the list based on size/shape of the CU (whether it is square or not) and thus the index depends on the size/shape, thus, as the context depends on the index and the index depends on the size/shape, the context depends on the size/shape). 
With respect to claim 1, claim 1 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 1 also applies to claim 20.
With respect to claim 6, claim 6 recites the elements of claim 22 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 6 also applies to claim 22.
With respect to claim 15, claim 15 recites the elements of claim 25 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 25.
With respect to claim 17, claim 17 recites the elements of claim 27 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 17 also applies to claim 27.
Claim Rejections - 35 USC § 103
Claims 5, 14, 19, 21, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rath and further in view of U.S. Patent Publication No. 2014/0086323 (“Chuang”).
With respect to claim 21, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. 
Rath does not explicitly disclose wherein said list is constructed after at least one of said syntax flag and said syntax element is decoded.
However, in the same field of endeavor, Chuang discloses that it was known to construct the list after receiving the syntax flag or element:
wherein said list is constructed after at least one of said syntax flag and said syntax element is decoded (see ¶¶11-12, describing that it was known that list construction is stopped when a flag indicates that the current block mode is in the first level MPM set and otherwise where such a flag indicates that the current block mode is not in the first level MPM set, decoding of the list continues – in other words, in the case where the flag indicates that the current block mode is not in the MPM set, the list construction continues/in not concluded until after receiving such an indicator, i.e., the list is constructed after at least one of the syntax flag and syntax element).
Rath discloses that the MPM list is obtained from the encoder prior to decoding the syntax flag that indicates whether the mode for the current block is in the MPM list. Rath does not disclose, however, when the list is constructed the decoder. Chuang discloses, however, that list construction may be stopped when an index is received that says that the current block mode is in a first level MPM list (see citations above). At the time of filing, one of ordinary skill in the art would have understood that whether the current block mode MPM is the first mode to be a “first level” MPM check and would have understood that list construction may be stopped when this is received, as evidenced by Chuang, e.g., so that where the current block MPM is in a first level (e.g., the first mode in the list) bandwidth is not wasted receiving table elements that will not be used. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to stop Rath’s list construction when Rath’s syntax flag indicating that the current block mode is the first mode in order to obtain this benefit. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included a mechanism for stopping Rath’s list construction when Rath’s syntax flag indicate that the current block mode is the first mode as taught by Chuang.
With respect to claim 24, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. Rath additionally discloses:
wherein said one or more processors are further configured to decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list…, wherein said index is decoded responsive to said another syntax flag indicating said intra prediction mode belongs to said list exclusive of the first mode (see Fig. 13, items 1320, 1390, ¶¶44, 66, 105, describing decoding a syntax that indicates whether said intra prediction mode of the current block belongs to the list at all, and that the indexes as to which mode are decoded in response). 
Rath does not explicitly disclose wherein said one or more processors are further configured to decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list.
However, in the same field of endeavor, Chuang discloses that it was a known alternative to checking first to see if the current mode is equal to any mode in the list and then checking which level in the list, to rather check first whether the mode is in a first level of the list and then if it is in any portion of the list thereafter, i.e.:
wherein said one or more processors are further configured to decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list…(see Fig. 10 compared to Fig. 11, items 1010, 1020, 1110, and 1120-1160 and ¶¶36-37, describing that it was a known alternative to checking first to see if the mode is in the list, to check and see if it is in a first level of the MPM list before checking to see if it is in the remainder of the MPM list, i.e., responsive to the syntax flag indicating that the current block intra prediction mode is not in a first level (item 1110), e.g., first mode, in the list, decode another syntax flag (e.g., any of items 1120-1160) that indicates whether said intra prediction mode of current block belongs to said list exclusive of the first mode)
At the time of filing, one of ordinary skill in the art would have understood, as evidenced in Chuang, alternative methods for determining where in a list a candidate of a current mode is located, and that an alternative to determining first if it is in the list at all and then if it is in a first level of the list (as in Rath and Chuang Fig. 10) is to determine first if it is in the first level (as in Chuang Fig. 11) and then if it is in the remainder of the list. Accordingly, to one of ordinary skill in the art at the time of filing determining first if the current mode is in the first level, e.g., the first mode, of the MPM list, and then in the remainder of the list would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included a mechanism for determining first if the current mode is the first mode of Rath’s MPM list and then in the remainder of Rath’s MPM list as taught by Chuang.
With respect to claim 29, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 25 and Rath in view of Chuang discloses each and every element of dependent claim 24, the combination of which is incorporated herein. Rath/Chuang additionally discloses:  
wherein said one or more processors are further configured to encode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list, wherein said index is encoded responsive to said indicator indicating said intra prediction mode belongs to said list exclusive of the first mode (see citations and arguments with respect to claims 20 and 24 above). 
The reasons for combining the cited prior art with respect to claim 24 also apply to claim 29.
With respect to claim 5, claim 5 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 5 also applies to claim 21.
With respect to claim 14, claim 14 recites the elements of claim 24 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 24.
With respect to claim 19, claim 19 recites the elements of claim 29 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 19 also applies to claim 29.
Claim Rejections - 35 USC § 103
Claims 8, 18, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rath and further in view of U.S. Patent Publication No. 2012/0307894 (“Chien”).
With respect to claim 23, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 20. 
Rath does not explicitly disclose wherein whether or not to decode said syntax flag is based on at least one of a shape and size of said current block.
However, in the same field of endeavor, Chien discloses that it was known to only use MPM coding to encode/decode certain sizes/shapes of blocks:
wherein whether or not to decode said syntax flag is based on at least one of a shape and size of said current block (see ¶82, describing that it was known to only use methods of most probable intra prediction modes and candidate lists for certain block/CU sizes, i.e., only decode MPM syntax flags based on shape/size of the current block). 
At the time of filing, one of ordinary skill in the art would have understood that certain prediction modes may work better for certain block sizes and, as evidenced by Chien, would have 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included a mechanism for limiting the application of MPM/candidate list prediction methods (and thereby the decoding of its syntax flag indicating whether the current block mode is a first MPM in the list) in Rath based on block size/shape as taught by Chien.
With respect to claim 28, Rath discloses the invention substantially as claimed. As described above Rath in view of the level of skill in the art discloses all the elements of independent claim 25 and Rath in view of Chien discloses each and every element of dependent claim 23, the combination of which is incorporated herein. Rath/Chien additionally discloses:  
wherein whether or not to encode said syntax flag is based on at least one of a shape and size of said current block (see citations and arguments with respect to claims 20 and 23 above). 
The reasons for combining the cited prior art with respect to claim 23 also apply to claim 28.
With respect to claim 8, claim 8 recites the elements of claim 23 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 8 also applies to claim 23.
With respect to claim 18, claim 18 recites the elements of claim 28 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 18 also applies to claim 28.
Claim Rejections - 35 USC § 103
Claims 1, 5-6, 8, 14-15, 17-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chien.
With respect to claim 20, Chuang discloses the invention substantially as claimed, including 
An apparatus for video decoding, comprising at least a memory and one or more processors (see ¶¶26, 36, 47, describing a decoder, i.e., apparatus for video decoding, that may be implemented as a processor executing software – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood that in order for a processor to execute software, such software must be stored either temporarily or permanently in some form of memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see Fig. 2, modeA and modeL, ¶¶5, 26-27, describing an indexed MPM list/set, e.g., MPM0 and MPM1, of intra mode candidates based on an intra prediction mode of spatial (e.g., left and above) neighbor blocks of the current block; see also ¶37, describing that this set/’list is used by the decoder, i.e., it is necessarily obtained by the decoder);
decode a syntax flag that indicates whether an intra prediction mode, for said current block, corresponds to the first [level] in said list of intra mode candidates, said list exclusive of the first mode including a plurality of intra prediction modes (see Fig. 11, item 1110, ¶¶5, 11, 37, describing that a MPM flag may be decoded to indicate if the intra prediction mode for the current block is equal to a mode in a first level MPM set in the list of intra mode candidates and steps 1120-1160, showing and describing that such a list includes multiple intra prediction modes beyond the first level);
in the case said syntax flag indicates that said intra prediction mode for said current block is the first [level] in said list of intra mode candidates, determining the first mode in said list of intra mode candidates as said intra prediction mode (see Fig. 11, item 1112, ¶37, describing that where the syntax flag indicates that the current block’s intra prediction mode is in the first level MPM set, then the decoding unit decodes the video data for the block based on that mode, i.e., determining the first mode in said list of intra mode candidates as said intra prediction mode);
otherwise, in the case said syntax flag indicates that said intra prediction mode for said current block is not the first [level] in said list of intra mode candidates:
in the case said intra prediction mode belongs to said list exclusive of the first [level], decode a syntax element that indicates an index into said list exclusive of the first [level], and determine said intra prediction mode based on said index (see citations and arguments with respect to element above and Fig. 11, items 1122, 1132, 1152, 1162, ¶37, describing that where such a flag does not indicate that the prediction mode for the current block is in the first level MPM set, then additional syntax, e.g., an index, may be used to indicate the appropriate mode from the next levels of the list); and
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first [level], decoding another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes, and determining said intra prediction mode based on said another index (see Fig. 11, item 1164, ¶37, describing that where the prediction mode does not belong to the first level or to any of the next levels of the list, i.e., the list exclusive of the first level, then the system decodes an index indicating which one of the remaining intra modes is equal to the mode of the current block, i.e., decoding another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes, and determining said intra prediction mode based on said another index); and 
decode said current block responsive to said determined intra prediction mode (see Fig. ¶¶10-12, 37, describing that the decoder decodes the current block based on the index to the selected candidate mode).
Chuang does not explicitly disclose the number of modes that may be in the first level, i.e., that its first level may be a single first mode.
However, in the same field of endeavor, Chien discloses that it was known to, as a first check for the list, check to see whether the current block intra prediction mode is equal to a single first mode – namely the most probable mode in a list that is ordered most probable to least probable, i.e., it first checks index 0 – the first mode, (see ¶¶33, 74). 
Chuang makes clear that the number of MPMs in a set is not critical (see ¶30). At the time of filing, one of ordinary skill in the art would have understood the numbers of MPMs that may be included in a first level MPM set of an MPM list, including, as evidenced by Chien, a single mode. Accordingly, to one of ordinary skill in the art at the time of filing, using only a single first mode for the first MPM level of Chuang, as taught by Chien, would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included using only a single first mode for the first MPM level of Chuang as taught by Chien.
With respect to claim 21, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein said list is constructed after at least one of said syntax flag and said syntax element is decoded (see Chuang ¶¶11-12, describing that it was known that list construction is stopped when a flag indicates that the current block mode is in the first level MPM set and otherwise where such a flag indicates that the current block mode is not in the first level MPM set, decoding of the list continues – in other words, in the case where the flag indicates that the current block mode is not in the MPM set, the list construction continues/in not concluded until after receiving such an indicator, i.e., the list is constructed after at least one of the syntax flag and syntax element).
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 21.
With respect to claim 22, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein the first mode corresponds to a planar intra prediction mode (see Chien ¶80, describing that along with the left and above neighbor, the MPM list may also include the DC and planar modes). 
At the time of filing, one of ordinary skill in the art would have understood the different most probable modes that may be used to code a current block in an MPM-based intra prediction system, including, as evidenced in Chien, using predetermined modes like planar and DC in addition to previously coded spatial neighbor modes. Such a person would have recognized that doing so may provide for situations where neighbors are unavailable, e.g., in the first block of the frame. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing, to include the planar and DC modes as potential MPM modes for the first level, e.g., the first mode, of the MPM list to achieve such a benefit. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the planar and DC modes as potential MPM modes for the first level, e.g., the first mode, of Chuang/Chien’s MPM list as taught by Chien.
With respect to claim 23, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein whether or not to decode said syntax flag is based on at least one of a shape and size of said current block (see Chien ¶82, describing that it was known to only use methods of most probable intra prediction modes and candidate lists for certain block/CU sizes, i.e., only decode MPM syntax flags based on shape/size of the current block). 
At the time of filing, one of ordinary skill in the art would have understood that certain prediction modes may work better for certain block sizes and, as evidenced by Chien, would have understood that some block/CU sizes may not be well-predicted using most probable intra prediction modes/candidate lists. Accordingly, to one of ordinary skill in the art at the time of filing, limiting the application of MPM/candidate list prediction methods (and thereby the decoding of its syntax flag indicating whether the current block mode is a first MPM in the list) in Chuang/Chien based on block size/shape would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included a mechanism for limiting the application of MPM/candidate list prediction methods (and thereby the decoding of its syntax flag indicating whether the current block mode is a first MPM in the list) in Chuang/Chien based on block size/shape as taught by Chien.
With respect to claim 24, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses:
wherein said one or more processors are further configured to decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list, wherein said index is decoded responsive to said another syntax flag indicating said intra prediction mode belongs to said list exclusive of the first mode (see Chuang Fig. 10 compared to Fig. 11, items 1010, 1020, 1110, and 1120, 1122, 1130, 1132, 1152, 1160, 1162 and ¶¶36-37, describing that the system may first check to see if the current block intra prediction mode is in a first level of the MPM list (1110) (e.g., the first mode – see combined system with respect to claim 20 above) before decoding another syntax flag to see if it is in the remainder of the MPM list (1120, 1130 , 1160), i.e., decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to the syntax flag indicating that the current block intra prediction mode is not the first mode in said list, and that after this another syntax flag is decoded and indicates that the current block’s intra prediction mode belongs to the MPM list exclusive of the first level/mode, an index is decoded (1122, 1132, 1152, 1162)).
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 24.
With respect to claim 25, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses:
An apparatus for video encoding, comprising at least a memory and one or more processors (see citations and arguments with respect to corresponding element of claim 20 above, describing an encoder, i.e., apparatus for video encoding, what may be implemented in a processor for executing software stored in memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above, describing an indexed MPM list/set of intra mode candidates based on an intra prediction mode of spatial (e.g., left and above) neighbor blocks of the current block; see also ¶33, describing that this set/list is used by the encoder, i.e., it is necessarily obtained by the encoder);
access an intra prediction mode and said list of intra mode candidates, for said current block (see citations and arguments with respect to element above and ¶¶32-33, 35, describing that the encoder accesses the MPM sets and the current intra prediction mode for evaluation, i.e., accesses an intra prediction mode and the intra mode candidate sets/list for said current block);
encode a syntax flag that indicates whether said intra prediction mode corresponds to the first mode in said list, said list exclusive of the first mode including a plurality of intra prediction modes (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 610 and 910 and arrows pointing therefrom, ¶¶32-33, 35, describing that the encoder encodes an MPM flag that indicates whether the current block’s intra prediction mode corresponds to the first MPM set/first mode, i.e., a syntax flag that indicates whether said intra prediction mode corresponds to the first mode in said list, and that the list exclusive of the first level MPM set (e.g., first mode) includes a plurality of intra prediction modes (e.g., at least the 2nd MPM set, which may include multiple modes));
responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates 
in case said intra prediction mode belongs to said list exclusive of the first mode, encode a syntax element that indicates an index into said list exclusive of the first mode (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 622, 922, 932, 952, and 962, ¶¶32-33, 35, describing that where the current block’s intra prediction mode is in the 2nd MPM set, i.e., in the list exclusive of the 1st MPM set/first mode, a syntax element, e.g., index, is sent indicating the MPM index of the MPM in the list that is equal to the current block’s mode), 
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first mode, encode another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 630 and 964, ¶¶32-33, 35, describing that where the intra prediction mode of the current block does not belong to the first or second level MPM set or any further MPM sets, a remaining mode index of remaining modes (not MPMs) is encoded); and
encode prediction residuals of said current block responsive to said accessed intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above and Chien ¶¶25, 69, 83, describing that the prediction residuals of the current block when coded in the appropriate intra prediction mode are encoded).
As detailed above, Chuang describes an encoding method for encoding blocks based on intra prediction modes, but does not provide detail as to whether the encoding is of the full blocks or of the residual. At the time of filing, one of ordinary skill in the art would have understood, as evidenced in Chien, that it was known to code the residuals of the current block in the prediction system, e.g., in order to minimize the amount of data being sent and to use bandwidth efficiently. Accordingly, one of ordinary skill in the art at the time of filing, would have been motivated to encode the current block using intra prediction mode residuals to achieve such a benefit in the system of Chuang/Chien. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included encoding blocks using intra prediction mode residuals in the encoder of Chuang/Chien as taught by Chien.
With respect to claim 27, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein the first mode corresponds to a planar intra prediction mode (see citations and arguments with respect to claims 20 and 22 above). 
With respect to claim 28, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein whether or not to encode said syntax flag is based on at least one of a shape and size of said current block (see citations and arguments with respect to claims 20 and 23 above). 
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 28.
With respect to claim 29, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein said one or more processors are further configured to encode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list, wherein said index is encoded responsive to said indicator indicating said intra prediction mode belongs to said list exclusive of the first mode (see citations and arguments with respect to claims 20 and 24 above). 
The reasons for combining the cited prior art with respect to claims 20 and 24 also apply to claim 29.
With respect to claim 30, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending only on said mode index itself (see ¶¶33, 71, describing that the candidates in the candidate mode list may be context coded such that the candidates that are most likely are mapped to shorter code words and those that are less likely are mapped to shorter code words, where the list is ordered/indexed in order from most probable to least probable – in other words, the context may depend on the order/index only, i.e., the context used to code the bin of a mode index depends only on the mode index itself). 
Chuang describes CABAC coding (see ¶6), but does not describe how the contexts are chosen for the CABAC coded data. At the time of filing, one of ordinary skill in the art would have been familiar with 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen contexts in order to CABAC code indices in the mode index list of Chuang/Chien based only on the mode index itself as taught by Chien.
With respect to claim 31, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending on at least one of a shape and size of said current block (see Chien ¶124, describing that context coding may depend upon size/shape of the current block). 
Chuang describes CABAC coding (see ¶6), but does not describe how the contexts are chosen for the CABAC coded data. At the time of filing, one of ordinary skill in the art would have been familiar with the known methods of choosing a context in CABAC coding for transmitting syntax, including, as evidenced in Chien, doing so based on the size/shape of the current block. Accordingly, to one of ordinary skill in the art at the time of filing choosing a context for CABAC coding of list indices based on the size/shape of the block would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen contexts in order to CABAC code indices in the mode index list of Chuang/Chien based only on the size/shape of the block as taught by Chien.
With respect to claim 1, claim 1 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 1 also applies to claim 20.
With respect to claim 5, claim 5 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 5 also applies to claim 21.
With respect to claim 6, claim 6 recites the elements of claim 22 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 6 also applies to claim 22.
With respect to claim 8, claim 8 recites the elements of claim 23 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 8 also applies to claim 23.
With respect to claim 14, claim 14 recites the elements of claim 24 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 24.
With respect to claim 15, claim 15 recites the elements of claim 25 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 25.
With respect to claim 17, claim 17 recites the elements of claim 27 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 17 also applies to claim 27.
With respect to claim 18, claim 18 recites the elements of claim 28 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 18 also applies to claim 28.
With respect to claim 19, claim 19 recites the elements of claim 29 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 19 also applies to claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/Examiner, Art Unit 2481